DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-24 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 04/07/2020 and 06/24/2021 has been taken into account.

Response to Amendment
In the amendment dated 06/06/2022, the following has occurred: Claims 1 and 23 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monsalve et al. (US 2011/0147546).
Regarding Claim 23, Monsalve discloses a medical device support system, comprising: a central shaft (Monsalve: Fig. 17; 110); an extension arm (Monsalve: Fig. 3-4, 18; 201) mounted to the central shaft for rotational movement about the shaft; and a load balancing arm mounted to the extension arm and including: a proximal hub (Monsalve: Fig. 3-4; 210) including a main bearing element (Monsalve: Fig. 3-4; 212, 215) defining a main pivot axis; a counterbalancing bearing element (Monsalve: Annotated Fig. 4; B) defining a counterbalancing pivot axis; a support arm (Monsalve: Fig. 3-4; 240) having a proximal end (Monsalve: Fig. 4; 242) and a distal end (Monsalve: Fig. 4; 243), wherein the distal end is configured to support a medical device load and the proximal end is pivotably mounted to the main bearing element for pivotable movement about the main pivot axis; a spring (Monsalve: Fig. 3-4; 260) extending within a cavity of the support arm and having a proximal end (Monsalve: Fig. 4; 262) and a distal end (Monsalve: Fig. 4; 263), wherein the proximal end of the spring is an end of the spring that is nearest the proximal end of the support arm and the distal end of the spring is an end of the spring that is farthest from the proximal end of the support arm, wherein the proximal end of the spring is coupled to the proximal end of the support arm, and wherein the spring is mounted to exert a biasing force between the main pivot axis of the proximal hub and the distal end of the spring; at least one link (Monsalve: Fig. 3-4; 250) having a proximal end (Monsalve: Fig. 4; 252) pivotably mounted to the counterbalancing bearing element for pivotable movement about the counterbalancing pivot axis, and a distal end (Monsalve: Fig. 4; 253) pivotably mounted to the distal end of the spring such that the distal end of the link is pivotable with respect to the distal end of the spring and such that the biasing force exerted by the spring is transmitted through the link to the counterbalancing bearing element thereby to generate a moment about the main pivot axis of the proximal hub that counters a moment generated by the medical device load at the distal end of the support arm.

    PNG
    media_image1.png
    754
    800
    media_image1.png
    Greyscale

I: Monsalve; Annotated Fig. 4

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-13, 15-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Monsalve et al. (US 2011/0147546) in view of Turner (US Patent No. 7,097,145).
Regarding Claim 1, Monsalve discloses a load balancing arm for a medical device support system, comprising: a proximal hub (Monsalve: Fig. 3-4; 210) including a main bearing element (Monsalve: Fig. 3-4; 212, 215) defining a main pivot axis; a counterbalancing bearing element (Monsalve: Annotated Fig. 4; B) defining a counterbalancing pivot axis; a support arm (Monsalve: Fig. 3-4; 240) having a proximal end (Monsalve: Fig. 4; 242) and a distal end (Monsalve: Fig. 4; 243), wherein the distal end is configured to support a medical device load and the proximal end is pivotably mounted to the main bearing element for pivotable movement about the main pivot axis; a spring (Monsalve: Fig. 3-4; 260) extending within a cavity of the support arm and having a proximal end (Monsalve: Fig. 4; 262) and a distal end (Monsalve: Fig. 4; 263), wherein the proximal end of the spring is an end of the spring that is nearest the proximal end of the support arm and the distal end of the spring is an end of the spring that is farthest from the proximal end of the support arm, wherein the proximal end of the spring is coupled to the proximal end of the support arm, and wherein the spring is mounted to exert a biasing force between the main pivot axis of the proximal hub and the distal end of the spring (Monsalve: Fig. 3); and, at least one link (Monsalve: Fig. 3-4; 250) having a proximal end (Monsalve: Fig. 4; 252) pivotably mounted to the counterbalancing bearing element for pivotable movement about the counterbalancing pivot axis, and a distal end (Monsalve: Fig. 4; 253) pivotably mounted to the distal end of the spring such that the distal end of the link is pivotable with respect to the distal end of the spring and such that the biasing force exerted by the spring is transmitted through the link to the bearing element thereby to generate a moment about the main pivot axis of the proximal hub that counters a moment generated by the medical device load at the distal end of the support arm.
Monsalve fails to disclose an adjustable bearing element defining an adjustable pivot axis, wherein the adjustable pivot axis is adjustable relative to the main pivot axis. However, Turner teaches an adjustable bearing element (Turner: Fig. 3-5; 126, 196) defining an adjustable pivot axis (Turner: Fig. 4; 128), wherein the adjustable pivot axis is adjustable relative to a main pivot axis (Turner: Fig. 4; 54).
Monsalve and Turner are analogous because they are from the same field of endeavor or a similar problem solving area e.g. counterbalancing arms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing element and strut connection in Monsalve with the adjustable bearing element connection from Turner, with a reasonable expectation of success, in order to provide a user with the means of adjusting the relative angles between the strut and spring, thereby enabling the invention to account for differences in force exerted by the spring at different rotational positions or to account for other springs exhibiting different force characteristics (Turner: Col. 9, Ln. 56-67).
Regarding Claim 5, Monsalve, as modified, teaches the load balancing arm of claim 1, wherein the spring (Monsalve: Fig. 3-4; 260) is a gas spring (Monsalve: [0029]), and the distal end of the gas spring is pivotably mounted to the distal end of the at least one link.
Monsalve fails to disclose a gas spring having a cylinder and a rod. However, Turner teaches a gas spring having a cylinder (Turner: Fig. 7-8; 132) and a rod (Turner: Fig. 7-8; 134).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring in Monsalve with the gas spring structure from Turner, with a reasonable expectation of success, in order to provide a specific gas spring structure that provides the required biasing force (Turner: Col. 5, Ln. 54-67; Col. 6, Ln. 1-21; Monsalve: [0029]).
Regarding Claim 6, Monsalve, as modified, teaches the load balancing arm of claim 1, wherein the at least one link (Monsalve: Fig. 3-4; 250) comprises a pair of links that straddle the spring (Monsalve: Fig. 3-4; 260)  on laterally opposite sides of the spring.
Regarding Claim 7, Monsalve, as modified, teaches the load balancing arm of claim 1, wherein the support arm includes an intermediate portion (Monsalve: Fig. 3-4; 240) between the proximal end (Monsalve: Fig. 4; 242) and distal end (Monsalve: Fig. 4; 243) of the support arm, and the intermediate portion has a relatively narrower height span than the proximal end of the support arm, and wherein the at least one link (Monsalve: Fig. 3-4; 250) has at least one bend that corresponds to the difference in height span between the intermediate portion and the proximal end of the support arm.
Regarding Claim 8, Monsalve, as modified, teaches the load balancing arm of claim 1, further comprising a load adjustment screw (Turner: Fig. 4-5; 336), and wherein the adjustable bearing element (Turner: Fig. 3-5; 126, 196) includes a load adjustment nut (Turner: Fig. 3-5; 126) that threadably engages the load adjustment screw to adjust the adjustable pivot axis (Turner: Fig. 4; 128) relative to the main pivot axis.
Regarding Claim 9, Monsalve, as modified, teaches the load balancing arm of claim 8, wherein the load adjustment screw (Turner: Fig. 4-5; 336) that is oriented in the proximal hub and is rotatably mounted at least one end for rotation about its own central axis, and the load adjustment nut (Turner: Fig. 3-5; 126) is configured to move in the direction of the load adjustment screw as the adjustment screw is rotated, and the vertical movement of the load adjustment nut adjusts the adjustable pivot axis (Turner: Fig. 4; 128) relative to the main pivot axis.
Monsalve, as modified, teaches the claimed invention, except for a vertical orientation of the load adjustment screw recited in claim 9. However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to select a vertical orientation, with the motivation of providing an orientation that facilitates other springs exhibiting different force characteristics (Turner: Col. 9, Ln. 63-67), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
Regarding Claim 10, Monsalve, as modified, teaches the load balancing arm of claim 8, wherein the adjustable bearing element (Turner: Fig. 3-5; 126, 196) includes a pin (Turner: Fig. 5; 196) that is carried by the load adjustment nut and wherein the proximal end of the link (Monsalve: Fig. 4; 252) is pivotably mounted to the pin.
Regarding Claim 11, Monsalve, as modified, teaches the load balancing arm of claim 10, wherein the adjustable pivot axis (Turner: Fig. 4; 128) is adjustable between upper and lower abutment contacts defined by the proximal hub (Monsalve: Fig. 3-4; 210), wherein the lower abutment contact is above a diameter of the pin (Turner: Fig. 5; 196).
Regarding Claim 12, Monsalve, as modified, teaches the load balancing arm of claim 10, wherein the at least one link (Monsalve: Fig. 3-4; 250) comprises a pair of links, and the pair of links are pivotably mounted to the pin (Turner: Fig. 5; 196).
Regarding Claim 13, Monsalve, as modified, teaches the load balancing arm of claim 1, wherein the main bearing element (Monsalve: Fig. 3-4; 212, 215) includes a pair of pins (Monsalve: Fig. 6; 222), and the proximal end of the support arm (Monsalve: Fig. 4; 242) includes a pair of laterally spaced protrusions that are pivotably mounted to the respective pins to raise and lower the height of the medical device load at the distal end of the support arm (Monsalve: Fig. 4; 243).
Regarding Claim 15, Monsalve, as modified, teaches the load balancing arm of claim 13, wherein the adjustable pivot axis (Turner: Fig. 4; 128) is adjustable relative to the main pivot axis over a range of adjustment, and the adjustable bearing element (Turner: Fig. 3-5; 126, 196) and the proximal end (Monsalve: Fig. 4; 252) of the at least one link (Monsalve: Fig. 3-4; 250) is movable between the pair of pins over at least a portion of the range of adjustment.
Regarding Claim 16, Monsalve, as modified, teaches the load balancing arm of claim 13, wherein the at least one link (Monsalve: Fig. 3-4; 250) comprises a pair of links, and the proximal ends of the respective pair of links are pivotably mounted to the adjustable bearing element (Turner: Fig. 3-5; 126, 196).
Regarding Claim 17, Monsalve, as modified, teaches the load balancing arm of claim 16, wherein the adjustable pivot axis (Turner: Fig. 4; 128) is adjustable relative to the main pivot axis over a range of adjustment, and the adjustable bearing element (Turner: Fig. 3-5; 126, 196) and the proximal ends of the respective pair of links (Monsalve: Fig. 3-4; 250) are movable between the pair of pins (Yeaney: Fig. 2, 8; 128) over at least a portion of the range of adjustment.
Regarding Claim 18, Monsalve, as modified, teaches the load balancing arm of claim 1, wherein the support arm (Monsalve: Fig. 3-4; 240) has an angle of rotation about the main pivot axis of about 30 degrees upward from horizontal to about 85 degrees downward from horizontal. [Note: As the structure has not been claimed in any original orientation, the rotational range of the arm in Monsalve can be placed in the claimed positions with respect to a horizontal position when mounted in certain orientations.]
Regarding Claim 19, Monsalve, as modified, teaches the load balancing arm of claim 1, wherein the adjustable pivot axis (Turner: Fig. 4; 128) is horizontally offset from the main pivot axis in a direction toward an axis of rotation of the load balancing arm.

Regarding Claim 24, Monsalve discloses the medical device support system of claim 23, but fails to disclose the counterbalancing bearing element is an adjustable bearing element, and the counterbalancing pivot axis is adjustable relative to the main pivot axis.
However, Turner teaches a counterbalancing bearing element (Turner: Fig. 3-5; 126, 196) is an adjustable bearing element, and the counterbalancing pivot axis (Turner: Fig. 4; 128) is adjustable relative to the main pivot axis. [Note: See the rejection of claim 1 for motivation.]

Allowable Subject Matter
Claims 2-4, 14, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631